Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 22, 1995, which granted defendant’s motion to dismiss the action for lack of personal jurisdiction, unanimously affirmed, without costs.
Where the underlying criminal action was prosecuted, the retention of counsel arranged and most of the attorney-client meetings conducted in Massachusetts, defendant client did not engage in purposeful activity in New York (cf., Otterbourg, Steindler, Houston & Rosen v Shreve City Apts., 147 AD2d 327, 332-333). We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Kupferman, Williams and Mazzarelli, JJ.